ORDER
PER CURIAM
AND NOW, this 7th day of November, 1991, the Petition is granted limited to the issue of ineffectiveness of counsel regarding Petitioner’s right to testify on his own behalf. Insofar as it affirms the denial of filing supplemental post-verdict motions claiming ineffectiveness of counsel, the Order of the Superior Court is reversed. In all other respects, the Order of Superior Court is affirmed. The case is remanded to the Court of Common Pleas for an evidentiary hearing on Petitioner’s motion for supplemental post-verdict motions regarding his right to testify.
Jurisdiction relinquished.